IN THE SUPREME COURT OF THE STATE OF DELAWARE

THOMAS L. FLEETWOOD, §
§ No. 69, 2017
Defendant Below- §
Appellant, §
§
v. f Court Below_Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID 1503013906
Plaintiff Below- §
Appellee. §

Submitted: February 27, 2017
Decided: March 2, 2017

Before VALIHURA, VAUGHN, and SElTZ, Justices.
0 R D E R

This 2nd day of March 2017, upon consideration of the notice to show
cause and the appellant’s response, it appears to the Court that:

(l) 'I`he appellant, Thomas L. Fleetwood, filed this appeal from a
decision of the Superior Court dated January 13, 2017, denying his motions
for the appointment of counsel and transcripts at State expense, which he
filed in conjunction with his first motion for postconviction relief. The
Senior Coult Clerk issued a notice directing Fleetwood to show cause why
his appeal should not be dismissed for this Couit's lack of jurisdiction to

entertain an interlocutory appeal in a criminal matter.

(2) Fleetwood filed a response to the notice to show cause on
February 27, 20|7. The response addresses the merits of his requests for
counsel and transcripts but does not address the interlocutory nature of this
appeal

(3) Under the Delaware Constitution, only a final judgment may be
reviewed by the Court in a criminal case.l The Court has no jurisdiction to
enteltain an appeal from an interlocutory order in a criminal matter.2

(4) The Superior Court's January l3, 2017 order is an interlocutory
order. The denial of the motion for appointment of counsel and the denial of
transcripts are not appealable as collateral orders before the entry of a final
judgment on Fleetwood’s postconviction motion.3

NOW, THEREFORE, lT lS ORDERED that this appeal is hereby
DISMISSED.

BY THE COURT:

rita

l .lustice d

.t'

 

' Del. Consc. are lv, § 1 1(1)(b).
1 Robmson \». srarc, 704 A.zd 269, 271 (Del. 1998).
3 Harris i'. Sm!e, 2013 WL 4858990 (Del. Sept. 10, 2013).

-j)_-